DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending in this Application. Claims 10, 11 and 14 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations.  In addition, a reference, which anticipates one group, would not render obvious the other. 
 Information Disclosure Statement
	Applicant’s Information Disclosure Statements (IDS), filed November 03, 2020 and March 29, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.        
                                       Response to Restriction   
    Applicants’ election, with traverse, the invention of Group I, claims 1-9 and 12-13, drawn to product of Formula I, 
    PNG
    media_image1.png
    159
    286
    media_image1.png
    Greyscale
 ,
and the specific compound , 
    PNG
    media_image2.png
    111
    179
    media_image2.png
    Greyscale
  in response filed May 13, 2022 is acknowledged.  The traversal is on the ground(s) that the claims could be examinedtogether without imposing and undue burden.
	This is not found persuasive because in accordance with PCT Rule 13.2, the expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The ‘special technical feature’ must a) occupy a large portion of the core structure, or b) the ‘special technical feature’ constitutes a structurally distinctive portion, or c) where the structures are equivalent and therefore a recognized class of chemical compounds, each member could be substituted for one another with the same intended result.  That is, with a common or equivalent structure, there is an expectation from knowledge in the art that all members will behave in the same way.  Thus, the technical relationship and the corresponding special technical feature result from a common (or equivalent) structure that is responsible for the common activity (or property). Applicants’ instant claims do not contain a ‘special technical feature’, since the compounds defined in the claims lack a significant structural element qualifying as the special technical feature that defines a contribution over the prior art.  The compounds claimed contain 
    PNG
    media_image3.png
    121
    123
    media_image3.png
    Greyscale
 in common, which does not define a contribution over the prior art (variables excluded).   Therefore, since the substituents on the technical feature vary extensively, and are excluded from the definition of "special technical feature," ,  and when taken as a whole result in vastly different compounds and unity of inventions is considered to be lacking and restriction of the invention is considered to be proper. The requirement is therefore made FINAL.
	Accordingly, claims 20-41 are currently withdrawn from consideration as drawn to non-elected inventions.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
                                                                   Claim Objections
The claims recite the phrase in the preamble “Compounds of formula (1), or optical isomers thereof, etc...”. More standard U.S. usage would be “A compound of formula (I), or an optical isomer thereof, etc....”. or the like.
Claim 1, line 7, recites “Wherein, a and b...”. The word “wherein” here should not be capitalized.
Claim 1, line 16, recites “Or R1...”. The word “Or” here should not be capitalized.
Claim 1, last line, recites “Or any two...”. The word “Or” here should not be capitalized.
Claim 2, line 13, recites “The substituents...”. The word “The” here should not be capitalized.
It is suggested that applicants make appropriate corrections on all the claims that has the same or similar issues.
Claim Rejections - 35 USC § 112
.The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “metabolites” of compounds of formula (I). Applicants have not described the claimed "metabolites” in a manner that would indicate they were in possession of the full scope of the claimed compounds at the time the application was effectively filed.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, Applicants describe no metabolite or metabolites adequately to allow one skilled in the art to ascertain that Applicant was in possession of the entire scope of claimed compounds at the time the application was effectively filed. Applicants have not described these entities, which may comprise any number and/or type of molecular fragments, oxidized forms, etc., in a manner that would allow one skilled in the art to immediately envisage the full range of such compounds contemplated. As such, the claims lack adequate written description for the claimed metabolites of compounds of formula (1).
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM- 3:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626